On Application por Rehearing.
Watkins, J.
Considering plaintiff’s petition as one containing alternative demands, first for the revocation of the order appointing the provisional syndics, and second for the recovery of certain property therein described, if this appointment is maintained, it is our opinion that, while adhering to the views expressed, our judgment should be amended so as to remand the cause to the lower court, reserving to both parties the right to alter their pleadings in respect to the claim of ownership, so as to try that issue without instituting a new suit — though a rehearing is unnecessary.
It is therefore ordered, adjudged and decreed that the judgment heretofore pronounced be so amended as to maintain the cause of action in so far as plaintiffs’ claim of ownership of certain property is concerned, reserving to the parties respectively, the right to amend their pleadings; and that for this purpose the cause be remanded— the costs of appeal to be taxed against the estate of the insolvent.
Rehearing refused.